Name: Commission Decision of 31 October 1989 on the establishment of Community support frameworks for Community structural assistance in the French overseas departments and Corsica, and the French regions concerned by Objective 1
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  economic policy;  overseas countries and territories;  EU finance
 Date Published: 1989-12-19

 Avis juridique important|31989D0637Commission Decision of 31 October 1989 on the establishment of Community support frameworks for Community structural assistance in the French overseas departments and Corsica, and the French regions concerned by Objective 1 Official Journal L 370 , 19/12/1989 P. 0032 - 0034*****COMMISSION DECISION of 31 October 1989 on the establishment of Community support frameworks for Community structural assistance in the French overseas departments and Corsica, and the French regions concerned by Objective 1 (Only the French text is authentic) (89/637/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (1), and particular Article 8 (5) thereof, Whereas, in accordance with Article 8 (5) of Regulation (EEC) No 2052/88, the Commission, on the basis of the regional development plans submitted by the Member States, shall establish, through partnership and in agreement with the Member State concerned, the Community support frameworks for Community structural operations; Whereas, in accordance with the second paragraph of that provision, the Community support frameworks shall cover in particular the priorities, the forms of assistance, the indicative financing plan, with details of the amount of assistance and its source, and the duration of the assistance; Whereas Title III, Article 8 et seq of Council Regulation (EEC) No 4253/88 (2) laying down provisions for implementing Regulation (EEC) No 2052/88 sets out the conditions for the preparation and implementation of the Community support frameworks; Whereas the French Government submitted to the Commission on 26 April, 10 May and 7 September 1989 the plans and operations referred to in Article 8 (4) of Regulation (EEC) No 2052/88 in respect of the regions referred to in Article 8 (2) of the said Regulation; Whereas the plans submitted by the Member State include descriptions of the main priorities selected and an indication of the use to be made of assistance under the European Regional Development Fund (ERDF), the European Social Fund (ESF), the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, and the European Investment Bank (EIB) and the other financial instruments in implementing the plans; Whereas these Community support frameworks have been established in agreement with the Member State concerned through the partnership defined in Article 4 of Regulation (EEC) No 2052/88; Whereas the EIB has also been involved in the preparation of the Community support frameworks in accordance with Article 8 of Regulation (EEC) No 4253/88; whereas it has declared its readiness to help implement these frameworks on the basis of the estimated loan arrangements indicated in this Decision and in accordance with the provisions of its Statute; Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of these frameworks in accordance with the specific provisions governing them; Whereas this Decision is consistent with the opinion of the Advisory Committee on the Development and Conversion of Regions and of the European Social Fund Committee; Whereas in accordance with Article 10 (2) of Regulation (EEC) No 4253/88, this Decision is to be sent as a declaration of intent to the Member State; Whereas, in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88, budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support frameworks will be made on the basis of subsequent Commission decisions approving the operations concerned, HAS ADOPTED THIS DECISION: Article 1 The Community support frameworks for Community structural assistance in the French regions concerned by Objective 1, covering the period 1 January 1989 to 31 December 1993, are hereby approved. The Commission declares that it intends to contribute to the implementation of these Community support frameworks in accordance with the detailed provisions thereof and in compliance with the rules and guidelines of the Structural Funds and the other existing financial instruments. Article 2 The Community support frameworks contain the following essential information: (a) a statement of the main priorities for joint action: - improved communications, - industry and business services, - tourism, - agriculture and rural development, - support infrastructures for economic activities, - human resource development; (b) an outline of the forms of assistance to be provided, primarily in the form of operational programmes; (c) an indicative financing plan specifying, at constant 1989 prices, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, ECU 1 903 million for the whole period, and the financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: (in million ecus) 1.2 // // // Corsica // // // // ERDF // 80,5 // ESF // 22 // EAGGF, Guidance Section // 35 // // // Total for Structural Funds // 137,5 // Other grant instruments // 7,9 // // // Total grants // 145,4 // // The resultant national financing requirement, approximately ECU 143,4 million for the public sector and ECU 55,4 million for the private sector, may be partially covered by Community loans from the European Investment Bank and the other loan instruments. The estimated financial assistance in the form of loans from the ECSC is ECU 10 million. (in million ecus) 1.2 // // // Guadeloupe // // // // ERDF // 79,3 // ESF // 63,4 // EAGGF, Guidance Section // 23,3 // // // Total for Structural Funds // 166,0 // // The resultant national financing requirement, approximately ECU 198,5 million for the public sector and ECU 25,2 million for the private sector, may be partially covered by Community loans from the European Investment Bank and the other loan instruments. The estimated financial assistance in the form of loans from the EIB is ECU 43 million. (in million ecus) 1.2 // // // Guiana // // // // ERDF // 33,8 // ESF // 27,6 // EAGGF, Guidance Section // 12 // // // Total for Structural Funds // 73,4 // // The resultant national financing requirement approximately ECU 54,0 million for the public sector and ECU 7,5 million for the private sector, may be partially covered by Community loans from the European Investment Bank and the other loan instruments. (in million ecus) 1.2 // // // Martinique // // // // ERDF // 78,4 // ESF // 66,1 // EAGGF, Guidance Section // 20 // // // Total for Structural Funds // 164,5 // // The resultant national financing requirement, approximately ECU 145,3 million for the public sector and ECU 28,3 million for the private sector, may be partially covered by Community loans from the European Investment Bank and the other loan instruments. The estimated financial assistance in the form of loans from the EIB is ECU 26 million. (in million ecus) 1.2 // // // RÃ ©union // // // // ERDF // 134 // ESF // 142,9 // EAGGF, Guidance Section // 69,7 // // // Total for Structural Funds // 346,6 // // The resultant national financing requirement, approximately ECU 299,5 million for the public sector and ECU 50,1 million for the private sector, may be partially covered by Community loans from the European Investment Bank and the other loan instruments. The estimated financial assistance in the form of loans from the EIB is ECU 51 million. Article 3 This declaration of intent is addressed to the French Republic. Done at Brussels, 31 October 1989. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 185, 15. 7. 1988, p. 9. (2) OJ No L 374, 31. 12. 1988, p. 1.